DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 12/2/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior drawing objections, 112(b) rejections, and prior art rejections. New grounds respectfully follow.

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 depends from claim 3 & recites "the plurality of cutters". However "a plurality of cutters" is not recited in claim 3, but rather claim 4. For the purposes of examination, claim 6 is interpreted as though it depended from claim 4. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, & 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,886,633 (Fanuel). Overlapping rejections are presented as multiple references read on the broadly worded independent claims but read on a different set of dependent claims.
Independent claim 1: Fanuel discloses an underreamer (title) comprising a body ("body 1" - fig 1), the body comprising at least one pocket therein (exterior portion of "cylindrical bores 7"), the underreamer further comprising at least one cutter secured with respect to the body ("cutting end 13"), at least one actuating mechanism comprising a piston ("arm 11" with "end 17" that is exposed to fluid pressure: last full ¶ of col 5) which is slidably disposed in a piston bore (piston bore formed by "sleeve 63" - fig 1) for moving the cutter between a retracted position within the pocket (fig 1), and an extended position in which only the cutter projects from the body (fig 2), and wherein a central drilling fluid bore extends through the body (Not individually numbered. "…a hollow body 1, with a longitudinal axis 3, which has an external wall 5 and which is arranged so that a pressurised drilling fluid can pass through it" - col 3:28-31), and for each cutter a channel (Not individually numbered but inherently necessary for fluid flowing from the surface axially through "locking member 21" and then radially outward to "end 17": "The other end 17 of the arm 11, inside the hollow body 1, is intended to receive from a drilling fluid, in circulation in the hollow body 1, a pressure capable of pushing the said arm into its active position in FIG. 2" - col 3:54-58. This could be drawn to the radial flow paths defined by "projection 39" & "end face 35" of 21: fig 2. In other words, end faces 17 are expressly taught as receiving drilling fluid pressure as cited above. They are also radially offset from the central bore, even in the collapsed state of fig 1. Radial passages to 17 are formed between/around 39) extends from the central drilling fluid bore to the piston bore (ibid) to deliver drilling fluid to drive the piston and thus the cutter to the extended position (ibid).

Claim 2: The underreamer of claim 1, wherein when the cutter is retracted (fig 1), an axis of rotation of the cutter is or near to parallel with an axis of elongation of the body (The cutters rotate with the drillstring, which is about the same axis 3. The claim does not require a roller cone, or any specific structure of the cutter that excludes this interpretation).

Claim 4: The underreamer of claim 1, wherein the underreamer further comprises a plurality of cutters (three are taught: fig 4), in addition to the at least one cutter (ibid), and for each cutter of the plurality of cutters, a pocket and a respective actuating mechanism (ibid).

Claim 5: The underreamer of claim 4, wherein the plurality of cutters are spaced apart about a circumference of the body (fig 4).

Claim 6: The underreamer of claim [4], wherein the plurality of cutters are equispaced about the circumference of the body (" The bores 7 are distributed over the circumference of the hollow body 1, usually at angular distances which are equal to each other over the circumference" - col 3:34-36).

Claim 7: The underreamer of claim 1, wherein the or each actuation mechanism comprises a spring which biases the cutters towards the retracted position of the cutter ("The underreamer according to the invention preferably has a common prestressed spring system 41, in particular a compression spring 41, arranged to bear on the hollow body 1 in order to return the arms 11 to the inactive position" - col 5:32-35).

Claim 15: The underreamer of claim 1, wherein the body of the underreamer is cylindrical (As is conventional for oilfield tools. Figs 1-4. The examiner notes that the present case is not "purely" cylindrical as clearly seen in figure 3 of the present drawings) and comprises a pair of ends (45 & 47, fig 1), and in use, an axis of elongation of the body of the underreamer (3) extends between the pair of ends (fig 1).

Claim 16: The underreamer of claim 15, wherein each of the ends of the body of the underreamer comprise a threaded connection for connected the body with a drill string ("threaded hole 45" and "external thread 47").

Claim 17: The underreamer of claim 1, wherein the body of the underreamer comprises at least one junk slot extending lengthwise along an outer surface thereof (unnumbered but clearly shown in figs 3-6 as longitudinally running channels between the cutters).

Claims 1, 2, 7-11, 15, & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,607,662 (Boynton). Overlapping rejections are presented as multiple references read on the broadly worded independent claims but read on a different set of dependent claims.
Independent claim 1: Boynton discloses an underreamer (title) comprising a body ("cylinder 2"), the body comprising at least one pocket therein (unnumbered but clearly shown at the bottom of the reamer and occupied by "reamer blade 22"), the underreamer further comprising at least one cutter secured with respect to the body ("reamer blade 22"), at least one actuating mechanism comprising a piston ("pistons 12, 13, and 14") which is slidably disposed in a piston bore ("working chambers 6, 7, and 8, respectively") for moving the cutter between a retracted position within the pocket (fig 1), and an extended position (fig 2) in which only the cutter projects from the body (ibid), and wherein a central drilling fluid bore extends through the body (Defined by "hollow piston rod 16" - fig 3 & page 2, lines 56-62), and for each cutter a channel ("openings 35 and 36") extends from the central drilling fluid bore to the piston bore (ibid) to deliver drilling fluid to drive the piston and thus the cutter to the extended position (paragraph bridging the columns of page 2).

Claim 2: The underreamer of claim 1, wherein when the cutter is retracted (fig 1), an axis of rotation of the cutter is or near to parallel with an axis of elongation of the body (The cutters rotate with the drillstring, which is the same axis. The claim does not require a roller cone, or any specific structure of the cutter that excludes this interpretation).

Claim 7: The underreamer of claim 1, wherein the or each actuation mechanism comprises a spring which biases the cutters towards the retracted position of the cutter ("coil spring 26" is depressed during actuation as shown in the transition between figs 1 & 2).

Claim 8: The underreamer of claim 1, wherein the or each actuating mechanism comprises an arm ("rack 20" - fig 3) which is pivotally connected with respect to the body (Pivotally connected to the body via the threads between piston 14 & piston rod 16. The threaded connection is clearly shown in fig 3), and with respect to which the cutter is mounted (20 is pivotally connected to cutter 22 as is clearly shown in the transition between figs 1 & 2).

Claim 9: The underreamer of claim 8, wherein the piston ("pistons 12, 13, and 14") of the or each actuating mechanism is linked to the arm (each piston is linked to the arm when assembled) to drive pivotal rotation of the arm ("Rack 20" is driven to rotate during rotation of the entire tool during reaming. This angular torque is transmitted to rack 20 by each piston 12, 13, & 14 and the segments of rod 16 between them).

Claim 10: The underreamer of claim 9, wherein the cutter is secured with respect to the arm at or near a first end thereof (fig 3, cutter 22 is at the lower end of rack 20), (each piston 12, 13, and 14 is linked, either directly or indirectly, to the upper end of rack 20).

Claim 11: The underreamer of claim 10, wherein the pivot point for the arm (threads between 14 & 16 as discussed for claim 8 above) is between the cutter (22) and the piston linkage point (For the purposes of claims 8-10, the "piston" which is "linked to the arm" can be any of pistons 14, 15, or 16 as discussed for claims 9 & 10 above. For the purposes of claim 11, pistons 14 & 15 are above the "piston linkage point". At no point does the claim require direct connection, and claim 10 expressly allows for "near a second end").

Claim 15: The underreamer of claim 1, wherein the body of the underreamer is cylindrical ("The rotary reamer assembly comprises a cylinder, designated generally at 2, and made up of sections 3" - page 1, line 69-71) and comprises a pair of ends (clearly shown in fig 1), and in use, an axis of elongation of the body of the underreamer (ibid) extends between the pair of ends (ibid).

Independent claim 18: Boynton discloses an underreamer (title) comprising a body ("cylinder 2"), the body comprising at least one pocket therein (unnumbered but clearly shown at the bottom of the reamer and occupied by "reamer blade 22"), the underreamer further comprising at least one cutter mounted with respect to the body ("reamer blade 22"), at least one actuating mechanism comprising a piston (any of "pistons 12, 13, and 14") which is slidably disposed in a piston bore ("working chambers 6, 7, and 8, respectively") for pivoting the cutter (cutter pivots about "pivot bolt 24") between a retracted position within the pocket (fig 1), and an extended position in which the or each cutter is oriented to cut formation (fig 2), and wherein a central drilling fluid bore extends through the body (Defined by "hollow piston rod 16" - fig 3 & page 2, lines 56-62), a for each cutter a channel ("openings 35 and 36") extends from the central drilling fluid bore to the piston bore (ibid) to deliver drilling fluids to drive the piston and thus the cutter to the extended position (paragraph bridging the columns of page 2).

Claim 19: The underreamer of claim 18, wherein the piston (any of "pistons 12, 13, and 14") of the or each actuating mechanism is for driving extension of the cutter (paragraph bridging the columns of page 2), and is a linkage to a cutter arm ("rack 20") with respect to which the cutter is mounted (figs 1 & 2).

Claim 20: The underreamer of claim 19, wherein the or each actuating mechanism comprises a return spring for biasing the cutter to the retracted position ("coil spring 26" is depressed during actuation as shown in the transition between figs 1 & 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,607,662 (Boynton) in view of US 2,790,625 (Dean).
Claim 3: Boynton discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Dean discloses an expandable underreamer (title) with reamer cutters (6) that, when retracted, have an axis of rotation (defined by "pin 10" - fig 4B) that is or near to parallel with an axis of elongation of the body (figs 1 & 4B) and when extended, the axis of rotation is or near to perpendicular to the axis of elongation of the body (fig 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the rolling cone cutter taught by Dean in place of the fixed blade cutter taught by Boynton. These are both well known in the art, each with their own known advantages in certain applications. Roller cone cutters are generally better for varied formations, and hard formations. This is a simple substitution of known features to yield predictable results (MPEP §2143, subsection I(B)). 

Claim 13: Boynton discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Dean discloses an expandable underreamer (title) with rolling cone cutters (6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the rolling cone cutter taught by Dean in place of the fixed blade cutter taught by Boynton. These are both well known in the art, each with their own known advantages in certain applications. Roller cone cutters are generally better for varied (MPEP §2143, subsection I(B)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676